 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          DAVID GOLDSTINE,                                  CASE NO. C18-1164 MJP

11                                  Plaintiff,                ORDER ON MOTION FOR RELIEF
                                                              FROM SETTLEMENT
12                  v.                                        CONFERENCE

13          FEDEX FREIGHT INC,

14                                  Defendant.

15

16          The above-entitled Court, having received and reviewed:

17          1. Plaintiff’s Motion for Relief from Settlement Conference (Dkt. No. 145),

18          2. Defendant’s Response to Plaintiff’s Motion for Relief from Settlement Conference

19              (Dkt. No. 155),

20          3. Plaintiff’s Reply re: Plaintiff’s Motion for Relief from Settlement Conference (Dkt.

21              No. 164),

22   all attached declarations and exhibits, and relevant portions of the record, rules as follows:

23

24


     ORDER ON MOTION FOR RELIEF FROM SETTLEMENT CONFERENCE - 1
 1          IT IS ORDERED that the motion is PARTIALLY DENIED and PARTIALLY

 2   GRANTED.

 3          The parties will participate in a settlement conference prior to trial, at a date and time of

 4   their choosing. Defendant is directed to have a representative with “check-writing authority”

 5   present at the conference. In view of the fact that he was the focus of the Court’s order for

 6   sanctions, Defendant’s attorney Mr. Snook is ordered not to attend the settlement conference;

 7   Defendant shall designate another legal representative in his place.

 8          The parties are further advised that there will be no ruling on the pending Motion for

 9   Sanctions Due to Mistrial (Dkt. No. 144) until the conclusion of the settlement process.

10

11          The clerk is ordered to provide copies of this order to all counsel.

12          Dated January 31, 2020.

13

14
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR RELIEF FROM SETTLEMENT CONFERENCE - 2
